Title: 4th.
From: Adams, John Quincy
To: 


       Dined at Mr. Osgood’s in a large Company. 16 persons, at table. Mr. Larieu, a frenchman, and Mr. W. Greenleaf, were the only, that I was not before acquainted with. Mr. Larieu has been very unfortunate in losing almost all his Estate, by the failure of Mr. Fessenden, in this Town. Drank tea at Mr. White’s, where, Eliza pass’d the Day. In the Evening I was conversing my aunt, upon the subject of Courtship, and that of Self love. Mr. Shaw was present when I said I thought, Self, was the ultimate motive of all actions, good, bad, or indifferent. He opposed the idea, and as I persisted in my opinion, he said he thought it a little Strange, that at 19 a youth should make such positive decisions, in opposition, to persons much older, than myself. I believe in answer I shew, too much warmth, as his charge was partly true. I fear I am too tenacious of many of my opinions, and what in itself is nothing, but as to the effect it has on mankind, is all; I still own, that I have not altered them, even after hearing them Reason upon the subject; unless I have really been convinced. It has made persons suppose I was obstinate, and dogmatical, and pedantic, as Mr. Shaw expressed himself, when if my heart deceives me not, I only wish to acquire information, and own my thoughts, without ever having an Idea, to wish other persons might adopt my Sentiments; it is not unpolite to think differently from a person older than yourself, but the unpoliteness lies in combatting his opinions. I wish to be more fully Sensible of this maxim, at times, when it is necessary to put it in practice. Reverence for age, is one of the most important and necessary qualities, a young man can have: and a deference to their sentiments, ought, apparently to be shown, even although, they were absurd and ridiculous. N.B. To think more upon this Subject.
      